—Order of disposition, Family Court, Bronx County (Susan Larabee, J.), entered on or about January 29, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of criminal trespass in the third degree, and conditionally discharged him for a period of 12 months, unanimously affirmed, without costs.
The fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490; Matter of Joseph J., 205 AD2d 776, 777). That the laundry room door was locked from the inside when the police arrived, thus precluding entry by other residents, demonstrates that appellant exceeded the scope of his license, and supports the Family Court’s determination that he remained unlawfully (see, Penal Law § 140.00 [5]; *471§ 140.10 [a]; People v Izzo, 96 Misc 2d 634, 636). Concur— Sullivan, J. P., Rosenberger, Rubin, Tom and Andrias, JJ.